Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.b.1 AMENDED AND RESTATED BY-LAWS OF TAIWAN GREATER CHINA FUND Amended as of February 13, 2006 AMENDED AND RESTATED BY-LAWS OF TAIWAN GREATER CHINA FUND ARTICLE I DEFINITIONS The terms Commission, Custodian, Declaration, Investment Manager, Majority Shareholder Vote, 1940 Act, Shareholder, Shares, Transfer Agent, Trust, Trust Property and Trustees shall have the respective meanings given them in the Amended and Restated Declaration of Trust of the Taiwan Greater China Fund (formerly known as The R.O.C. Taiwan Fund) dated May 8, 1989, as amended from time to time. ARTICLE II OFFICES Section 1. Principal Office . Until changed by the Trustees, the principal office of the Trust shall be in such place as the Trustees shall determine. Section 2. Other Offices . The Trust may have offices in such other places without as well as within the Commonwealth of Massachusetts as the Trustees may from time to time determine. ARTICLE III SHAREHOLDERS Section 1. Meetings and Quorum . An annual meeting of the Shareholders shall be held at such place within or without the Commonwealth of Massachusetts on such day and at such time as the Trustees shall designate. Special meetings of the Shareholders may be called at any time by a majority of the Trustees. Except as required by law, the holders of one third of the outstanding Shares present in person or by proxy shall constitute a quorum at any meeting of the Shareholders, provided that the Trust shall conduct a general solicitation of proxies from the Shareholders in connection with any such meeting. In the absence of a quorum, a majority of the Shares present in person or by proxy may adjourn the meeting from time to time until a quorum shall be present. Except as otherwise required by law, the rules of any stock exchange or quotation system upon which the Shares are listed or traded, the Declaration or these By-Laws, Trustees shall be elected by a plurality of the Shares voted that are represented in person or by proxy at a meeting of Shareholders, provided that a quorum is present in person or by proxy at such meeting, and any other Shareholder action to be taken at a meeting shall be taken by holders of a plurality of Shares voted that are represented in person or by proxy at such meeting, provided that a quorum is present in person or by proxy at such meeting. 2 Section 2. Notice of Meetings; Requirements for Matters to be Considered . Notice of all meetings of the Shareholders, stating the time, place and purposes of the meeting, shall be given by the Trustees by mail to each Shareholder at his address as recorded on the register of the Trust, mailed at least ten (10) days and not more than ninety (90) days before the meeting. Subject to the requirements of the Declaration and of Rule 14a-8 promulgated by the United States Securities and Exchange Commission under the Securities Exchange Act of 1934 (or any successor provision thereto), only matters proposed by the Trustees may be submitted to a vote of Shareholders, and only the business stated in the notice of the meeting shall be considered at such a meeting. Any adjourned meeting may be held as adjourned without further notice. No notice need be given to any Shareholder who shall have failed to inform the Trust of his current address or if a written waiver of notice, executed before or after the meeting by the Shareholder or his attorney thereunto authorized, is filed with the records of the meeting. Section 3. Record Date for Meetings . For the purpose of determining the Shareholders who are entitled to notice of and to vote at any meeting, or to participate in any distribution, or for the purpose of any other action, the Trustees may from time to time close the transfer books for such period, not exceeding thirty (30) days, as the Trustees may determine; or without closing the transfer books the Trustees may fix a date not more than ninety (90) days prior to the date of any meeting of Shareholders or distribution or other action as a record date for the determination of the persons to be treated as Shareholders of record for such purposes. Section 4. Proxies . At any meeting of Shareholders, any holder of Shares entitled to vote thereat may vote by proxy, provided that no proxy shall be voted at any meeting unless it shall have been placed on file with the Secretary, or with such other officer or agent of the Trust as the Secretary may direct, for verification prior to the time at which such vote shall be taken. Pursuant to a resolution of a majority of the Trustees, proxies may be solicited in the name of one or more Trustees or one or more of the officers of the Trust. Only Shareholders of record shall be entitled to vote. Each full Share shall be entitled to one vote and fractional Shares shall be entitled to a vote of such fraction. When any Share is held jointly by several persons, any one of them may vote at any meeting in person or by proxy in respect to such Share, but if more than one of them shall be present at such meeting in person or by proxy, and such joint owners or their proxies so present disagree as to any vote to be cast, such vote shall not be received in respect of such Share. A proxy purporting to be executed by or on behalf of a Shareholder shall be deemed valid unless challenged at or prior to its exercise, and the burden of proving invalidity shall rest on the challenger. If the holder of any such Share is a minor or a person of unsound mind, and subject to guardianship or to the legal control of any other person as regards the charge or management of such Share, he may vote by his guardian or such other person appointed or having such control, and such vote may be given in person or by proxy. 3 Section 5. Inspection of Records . The records of the Trust shall be open to inspection by Shareholders to the same extent as is permitted shareholders of a Massachusetts business corporation or as may be required by the 1940 Act. Section 6. Action without Meeting . Any action which may be taken by Shareholders may be taken without a meeting if all of the Shareholders entitled to vote on the matter consent to the action in writing and the written consents are filed with the records of the meetings of Shareholders. Such consent shall be treated for all purposes as a vote taken at a meeting of Shareholders. Section 7. Circumstances of Conversion Vote . The Trustees shall be required to submit to the Shareholders, at the next annual meeting of Shareholders, a proposal to convert the Trust from a closed-end company to an open-end company if the provisions of Section 8.6 of the Declaration are triggered as a result of the average closing price of the Shares being less than 90% of the Trusts average net asset value per Share during any 12-week period. For the purpose of calculating such averages for any 12-week period, (1) the Trust shall determine the ratio of the closing price of the Shares to the net asset value per Share for each trading day (which term shall, whenever it appears in these By-Laws, be deemed to mean each day when the New York Stock Exchange is open for trading) during the applicable 12-week period, and the Trust shall determine the average of such daily ratios for the applicable 12-week period as of the end of such period, (2) the net asset value per Share shall be determined prior to the opening of trading on each such trading day and (3) each 12-week period shall begin on the first trading day of the first week of such period and end on the last trading day of the twelfth week of such period. The Trustees obligation to submit such proposal shall be fulfilled by submitting such proposal at the annual meeting next occurring after such criterion is met, unless such criterion is first met during the 10-week period immediately preceding the date previously fixed by the Trustees (at a meeting of Trustees occurring before the date upon which such 10-week period commenced) for such annual meeting. If such criterion is first met during such 10-week period, such proposal shall instead be submitted to the Shareholders at the next meeting of Shareholders following the annual meeting so previously scheduled, which subsequent meeting may be either an annual meeting or a special meeting of Shareholders. Section 8. Resubmission of a Conversion Proposal . For purposes of determining whether the Trustees are obligated to submit a proposal to the Shareholders to convert the Trust into an open-end company pursuant to Section 8.6(a) of the Declaration, in any year in which an annual meeting of Shareholders has been held at which a vote on whether to convert the Trust to an open-end company pursuant to such Section 8.6(a) has occurred, no twelve-week period referred to therein shall be deemed to commence prior to the end of the week in which such annual meeting occurs. Section 9. Advance Notice of Trustee Nomination . No person may be nominated by a Shareholder to stand for election as a Trustee unless the Trust receives notice of his or her nomination for such office, together with all information concerning such nominee that may be required to be included in a proxy statement soliciting votes 4 for a nominee pursuant to the provisions of Regulation 14A promulgated by the United States Securities and Exchange Commission under the Securities Exchange Act of 1934 (or any successor previsions thereto) and a notarized consent to serve as a Trustee if elected, at the offices of the Trust in Taipei, Taiwan at least 90 days prior to the anniversary date of the mailing of the Trusts proxy statement for the preceding years annual meeting of Shareholders, provided that (1) if the Trustees determine that the annual meeting in a particular year shall be held more than 30 days after the anniversary date of the preceding years annual meeting, they shall cause the Trust to issue a press release to that effect and the date by which such a nomination may be submitted shall be extended by a number of days equal to the days elapsed between the anniversary date of the preceding years annual meeting of Shareholders and the newly scheduled annual meeting date, (2) if the Trustees determine that the annual meeting in a particular year shall be held more than 30 days prior to the anniversary date of the previous years annual meeting, they may in their discretion and upon at least 30 days advance notice by press release of the date in question establish a date by which nominations must be submitted that is no more than 120 days prior to the date scheduled for such meeting of Shareholders, and (3) if the Trustees determine to call a special meeting to elect one or more Trustees, they shall cause the Trust to give notice of the date of such meeting by press release as promptly as practicable after such meeting is called, but in no event less than 45 days prior to the date of such meeting, and nominations for election as a Trustee at such a meeting shall be considered timely if received no later than 30 days prior to such meeting date. Section 10. Advance Notice of Shareholder Proposals. For business to be properly brought before an annual or special meeting by a Shareholder, other than a nominee to stand for election as a Trustee, the Trust must receive timely notice of such proposals setting forth as to each matter the Shareholder proposes to bring before the annual or special meeting, (1) a brief description of the business desired to be brought before the annual or special meeting and the reasons for conducting such business at the annual or special meeting, (2) the name and address, as they appear on the Trusts books, of the Shareholder proposing such business, (3) the number of shares which are beneficially owned by the Shareholder, and (4) any material interest of the Shareholder in such business, together with all information concerning such business that may be required to be included in a proxy statement soliciting votes for such proposal pursuant to the provisions of Regulation 14A promulgated by the United States Securities and Exchange Commission under the Securities Exchange Act of 1934 (or any successor previsions thereto). Notice must be received at the offices of the Trust in Taipei, Taiwan at least 90 days prior to the anniversary date of the mailing of the Trusts proxy statement for the preceding years annual meeting of Shareholders, provided that (1) if the Trustees determine that the annual meeting in a particular year shall be held more than 30 days after the anniversary date of the preceding years annual meeting, they shall cause the Trust to issue a press release to that effect and the date by which such proposals may be submitted shall be extended by a number of days equal to the days elapsed between the anniversary date of the preceding years annual meeting of Shareholders and the newly scheduled annual meeting date, (2) if the Trustees determine that the annual meeting in a particular year shall be held more than 30 days prior to the anniversary date of the 5 previous years annual meeting, they may in their discretion and upon at least 30 days advance notice by press release of the date in question establish a date by which such proposals must be submitted that is no more than 120 days prior to the date scheduled for such meeting of Shareholders, and (3) if the Trustees determine to call a special meeting, they shall cause the Trust to give notice of the date of such meeting by press release as promptly as practicable after such meeting is called, but in no event less than 45 days prior to the date of such meeting, and proposals submitted by Shareholders at such a meeting shall be considered timely if received no later than 30 days prior to such meeting date. ARTICLE IV TRUSTEES Section 1. Meetings of the Trustees . The Trustees may in their discretion provide for regular meetings of the Trustees.
